Title: From John Adams to Stephen Paddock, 9 June 1798
From: Adams, John
To: Paddock, Stephen,Van Ness, William W.



To the Citizens of Hudson and its Vicinity in the County of Columbia in the State of New YorkGentlemen
Philadelphia June 9 1798


Your Declaration of the 26 of May has been presented to me as you desired by Mr Hosmer your Representative in Congress.
The present aspect of public affairs is indeed portentous; and the wounds inflicted on our country by the wanton and multiplied Aggressions of the French Republic must be felt by every American Citizen who is faithful and true. to his country Insult has been added to Injury till the Measure is full. The Reign of Terror, and Seduction which began at Paris, has been extended in Europe as far as the Grand Monarque Louis the 13th extended it, and is now attempted on this side the Atlantic.—But We should remember that England Italy and the Netherlands have often been conquered by France and that she has as often been driven from her Conquests with Ignominy.
Your Attachment to the Constitution and Approbation of the Administration are very Satisfactory , and your Confidence in me is the Councils of the Nation are very Satisfactery.

John Adams